Citation Nr: 0817040	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date than August 28, 
1998, for the grant of service connection for L5 pars 
congenital defect, spondylolisthesis, L5-S1, injury with 
spondylosis, status post fusion, L4-5, with degenerative 
changes (lumbar spine disability).  

2.  Entitlement to a higher initial disability evaluation in 
excess of 20 percent for lumbar spine disability. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO), Nashville, Tennessee.  The 
veteran's motion for advancement on the docket was granted in 
May 2008.  

The issues of entitlement to a higher initial disability 
evaluation for lumbar spine disability and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated February 1992, the RO denied the 
veteran's claim to reopen his service connection claim for 
low back disability; the veteran did not file a timely notice 
of disagreement.

2.  An application to reopen a claim of service connection 
for low back disability was received August 28, 1998.  There 
is no pending claim to reopen service connection for a low 
back disability subsequent to the February 1992 rating 
decision and prior to September 2, 1997.    




CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
August 28, 1998, for the grant of service connection for 
lumbar spine disability, are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2004, March 2005, and May 2006, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for an earlier effective date; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service medical records 
have been associated with the claims file. All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).




Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than August 28, 1998 for the grant of service 
connection for low back disability.  

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2007).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2007).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2007).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2007).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Review of the record shows that the veteran applied for 
entitlement to service connection for back disability in 
January 1968.  In a July 1968 rating decision, the RO denied 
entitlement to service connection.  The veteran was notified 
of this decision that same month and did not appeal; this 
decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1967) (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007)).

The veteran applied to reopen his service connection claim 
for back disability in June 1978.  In June 1978 and August 
1978, the RO denied the veteran's claim to reopen his service 
connection claim, finding no new and material evidence 
submitted.   The veteran filed a notice of disagreement in 
August 1978.  A statement of the case was issued in May 1979.  
The RO notified the veteran in June 1979 that his motion for 
extension to file a substantive appeal was granted, 
permitting the veteran to file a substantive appeal by April 
12, 1980.  No communication was received by the veteran until 
May 1980 when he asked for a copy of his claim for service 
connection for back disability.  That decision is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007)).  

In April 1991, the veteran filed a new claim to reopen his 
service connection claim for back disability.  The RO denied 
this claim in February 1992 and notification of this decision 
was issued to the veteran in March 1992.  Later in March 
1992, the RO received an inquiry letter from the veteran's 
Congressman writing on the veteran's behalf.  The Congressman 
inquired as to the status of the veteran's claim, and 
indicated that the veteran did not understand why his case 
was not approved.  In April 1992, the RO responded to the 
Congressman, informing him that the veteran's claim was first 
denied in 1968, and his prior claims to reopen were denied, 
including most recently in 1992.  The RO discussed the 
pertinent evidence and reasons and basis for the most recent 
denial.  The February 1992 decision is 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1991).   

In September 1993, a letter from Anthony B. Lee, Attorney at 
Law, indicated that he was inquiring about the status of the 
veteran's service connection claim on behalf of the veteran.  
A response from the RO was issued later that month, noting 
that the veteran's claim to reopen his service connection 
claim was most recently denied in February 1992.  He was 
advised of this decision in March 1992.  The RO advised the 
attorney that if the veteran desired to reopen the claim, to 
submit new and material evidence not previously considered.  

The next pertinent communication of record was received on 
August 28, 1998 from the veteran indicating his desire to 
reopen his claim for service connection for back disability. 

In May 2004, the Board reopened the veteran's service 
connection claim and granted service connection for lumbar 
spine disability.  In March 2005, the RO assigned a 20 
percent rating, effective August 28, 1998.  The veteran filed 
appealed the effective date assigned by the May 2005 rating 
decision, arguing that the effective date should be prior to 
August 28, 1998.  

The Board acknowledges the arguments proffered on behalf of 
the veteran; however, VA rating decisions that are not timely 
appealed are considered final and binding in the absence of a 
showing of clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007).  On 
review, there is no indication of any pending CUE claims.  

Thus, in order to establish entitlement to an earlier 
effective date, the evidence must show that there is a 
pending claim to reopen service connection for a low back 
disability subsequent to the final February 1992 rating 
decision and prior to August 28, 1998.  The Board has 
reviewed the relevant communications submitted by the veteran 
during this time period.  

The Board notes that there was written communication during 
the one year period following the February 1992 rating 
decision.  A written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the communication must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (2007).

Upon review, the one year following the February 1992 rating 
decision fails to note any communication that could be 
interpreted as a notice of disagreement of that rating 
decision.  The statements received by the RO from the 
Congressman did not indicate a desire to contest the result 
of the February 1992 rating decision.  It was a general 
inquiry as to why his claim was not granted, which was 
answered in detail by the RO to the Congressman the next 
month. No other communication was received until September 
1993.    

The Board does not construe the September 1993 letter form an 
attorney as an informal pending claim to reopen.  Although 
the attorney asked about the status of the veteran's claim, 
the RO responded to this request, explaining prior decisions 
and why the veteran's claim for service connection had been 
denied.  There was no response with any additional evidence 
to reopen his claim for service connection.  

The grant of service connection in this case was based on a 
reopened claim due to new and material evidence.  The 
effective date in this case has, therefore, to be assigned 
based on the provisions of § 3.400(r), which means that the 
effective dates will be either the dates when the reopened 
claims were received (February 8, 2005), or the dates when 
entitlement arose.  Here, the RO assigned the date of claim 
received as the effective date for service-connected lumbar 
spine disability.  See 38 C.F.R. § 3.400.  In view of this 
finding, the Board concludes that there is no legal 
entitlement to an effective date earlier than August 28, 1998 
for a grant of service connection for lumbar spine 
disability.  

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)


ORDER

An effective date prior to August 28, 1998, for a grant of 
service connection for lumbar spine disability is denied.  


REMAND

The remaining issues on appeal are entitlement to a higher 
initial disability evaluation in excess of 20 percent for 
lumbar spine disability and entitlement to TDIU.  The record 
demonstrates that a remand is required before adjudication.  
In February 2008,  the veteran indicated that he receives 
treatment for his service-connected lumbar spine disability 
at VAMC, Mountain Home, and he requested that VA obtain these 
records.  The record includes no VAMC records after December 
2005.  An attempt to obtain these records should be made in 
compliance with VA's duty to assist.  38 C.F.R. § 3.159 
(2007).

For the TDIU claim, applicable law provides that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a) (2007).

Currently, the veteran is service-connected for and currently 
assigned a 20 percent evaluation for lumbar spine disability 
and a noncompensable evaluation for fracture, distal phalanx, 
left little finger.  As such, the veteran does not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) 
(2007).  However, even when the percentage requirements are 
not met, entitlement to a total rating, on an extraschedular 
basis, may nonetheless be granted, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2007).

Here, the veteran asserted in his claim that he is unable to 
work due to his service-connected lumbar spine disability.  
In support of his claim, the veteran submitted a statement 
from Brett Wyche, M.D. dated in December 2005.  Dr. Wyche, 
the veteran cannot be gainfully employed due to his lumbar 
spine disability.  Dr. Wyche reiterated his opinion with 
further explanation in an August 2006 written statement.  
Records from the Social Security Administration indicated 
that the veteran has received disability benefits from April 
1991 primarily for degenerative back disorder, post surgery, 
with radiating pain into legs.  VA examination report in 
March 2006 indicated that the veteran is unable to do any 
prolonged sitting, standing, or walking due to his 
degenerative disc disease of the thoracic and lumbar spines.  
He is also limited in lifting and repetitive range of motion 
of his back.  The examiner did not comment upon whether the 
veteran was precluded from gainful employment due solely to 
his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request and associate 
with the claims folder treatment records 
dated from December 2005 from the VAMC in 
Mountain Home, Tennessee.   

2.  The veteran should be afforded a VA 
examination to determine the degree of 
industrial impairment caused by his 
service-connected lumbar spine and left 
little finger disability.  The examiner 
should specifically comment on whether the 
veteran is precluded from gainful 
employment (he has an education equivalent 
to a high school diploma and work 
experience as a tele-communications 
employee).  

3.  If the increased evaluation claim and 
TDIU claim sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The RO should 
specifically consider whether the claim 
should be referred to the Director of 
Compensation and Pension for 
extraschedular consideration under 
38 C.F.R. § 4.16(b) (2007).  The SSOC must 
contain notice of all relevant actions 
taken on that claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


